DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, it is unclear what is meant by “wherein a curvature of the curved surface is set within a range of 10,000 to 20,000” as this language lacks the units for the claimed curvature.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (US 2018/0182949) in view of Koehler et al. (US 5317229).
With respect to claim 1, Kojima et al. discloses an ultrasonic device (Fig 17) comprising: a substrate (item 411) in which an opening section piercing through the substrate in a thickness direction is provided (Fig 17); a vibration plate (item 412) provided on the substrate to close the opening section (Fig 17); a piezoelectric element (item 65) provided in a position corresponding to the opening section on a first surface at an opposite side of the substrate side of the vibration plate (Fig 17).
Kojima et al. does not disclose an elastic layer provided in contact with a second surface at the substrate side of the vibration plate at an inner side of the opening section of the substrate, wherein the elastic layer includes a curved surface recessed to the vibration plate side at an opposite side of the vibration plate side.
Koehler et al. teaches a piezoelectric ultrasonic device (Fig 1) that includes an elastic layer (item 5) provided in contact with a second surface at the substrate side of the vibration plate at an inner side of the opening section of the substrate (Fig 1), wherein the elastic layer includes a curved surface recessed to the vibration plate side at an opposite side of the vibration plate side (Fig 1).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the elastic layer of Koehler et al. with the piezoelectric ultrasonic device of Kojima et al. for the benefit of providing an acoustic absorber for the back surface of the ultrasonic transducer (column 4, lines 42-58 of Koehler et al.).
With respect to claim 4, the combination of Kojima et al. and Koehler et al. discloses the ultrasonic device according to claim 1. Kojima et al. discloses an ultrasonic sensor comprising the ultrasonic device and a control section (item 10) configured to control the ultrasonic device (Fig 1).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest “wherein the elastic layer has thickness of 20 µm or more and 40 µm or less in a thickness direction of the substrate” in combination with the remaining elements of claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837